      Case 2:13-cv-02123-JAM-DB Document 67 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    HARRISON BURTON,                                   No. 2:13-cv-02123 JAM DB P
11                        Plaintiff,
12           v.                                          ORDER
13    F. FOULK, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with a civil rights

17   action pursuant to 42 U.S.C. § 1983. Plaintiff asserts claims against defendants of interference

18   with access to courts, retaliation, and excessive force. Presently before the court is defendants’

19   motion to modify the court’s December 23, 2020 order to extend the deadline to file a joint

20   statement by fourteen days. (ECF No. 66.)

21          Under the court’s November 30, 2020 order, the parties had twenty days from the date of

22   their initial meet and confer to file a joint statement informing the court if a settlement conference

23   would be useful and stating whether they waive any claim of disqualification from having the

24   assigned magistrate judge conduct the conference. (ECF No. 62 at 2.) The court’s December 23,

25   2020 order granted the parties an additional forty-five days to provide their joint statement. (ECF

26   No. 65 at 1.)

27   ////

28   ////
                                                        1
      Case 2:13-cv-02123-JAM-DB Document 67 Filed 02/23/21 Page 2 of 2


 1             Defendant requests the December 23, 2020 order be modified so that informal
 2   negotiations can be completed and so that parties can assess the usefulness of a settlement
 3   conference. (ECF No. 66 at 1-2.)
 4             Good cause appearing, IT IS HEREBY ORDERED that:
 5             1. Defendant’s motion to modify the December 23, 2020 order (ECF No. 66) is granted;
 6             2. The parties shall have an additional fourteen days, until March 5, 2021, to continue
 7                  their meet and confer efforts and provide a joint statement, as described in the
 8                  November 30, 2020 order, to the court. All other aspects of the court’s November 30,
 9                  2020 (ECF No. 62) and December 23, 2020 (ECF No. 65) orders shall remain in
10                  effect; and
11             3. The court will set pretrial statement deadlines if the parties do not file a joint statement
12                  requesting a settlement conference by the expiration of the fourteen-day extension
13                  granted in this order.
14   Dated: February 22, 2021
                                                                   /s/DEBORAH BARNES
15                                                                 UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21   DLB:14
     DLB:1/Orders/Prisoner/Civil.Rights/burt2123.prop.mod.o2
22

23

24

25

26

27

28
                                                               2
